Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 1 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 2 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 3 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 4 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 5 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 6 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 7 of 8
Case 19-23483   Doc 21   Filed 09/06/19 Entered 09/06/19 16:08:33   Desc Main
                           Document     Page 8 of 8
